Title: From Thomas Jefferson to John Brown Cutting, 8 July 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris July 8, 1788.
          
          Your communications of the 26th. Ult. instead of needing apology from you, require thanks from me, which I most cordially give you. I shall make a due use of them here, and trust they will have some effect. You cannot do me a greater favor than by a continuance of your communications while you remain in London, of which I will endeavor to profit my country.—Mr. Barlow of Connecticut arrived here by the last packet which sailed from N. York on the 26th. of May. He says Colo. Smith arrived there the 24th. The first vessels will probably bring us news of the accession of S. Carolina and Virginia to the new Confederation. The glorious example of Massachusets, of accepting unconditionally, and pressing for future amendment, will I hope reconcile all parties. The argument is unanswerable that it will be easier to obtain amendments from nine states under the new constitution, than from thirteen after rejecting it. As our information here is much less quick than at London, you will much oblige me by  dropping me a line of information as the accession of the other states becomes known to you. We expect daily to hear that the Swedes have commenced hostilities against the Russians. I am in hopes every thing here will turn out well. I am with great esteem Dr. Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
          
            July 11. Since writing this letter I receive from America information that S. Carolina has acceded to the new constitution by a vote of 149 against 72. I hope Virginia will now accede without difficulty.
          
        